          3:19-bk-10481 Doc#: 28 Filed: 03/13/19 Entered: 03/13/19 15:00:52 Page 1 of 6


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF ARKANSAS
                                               JONESBORO DIVISION

Debtor(s) Jamie Trotter                                                                                    Case No. 3:19-bk-10481




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
           3:19-bk-10481 Doc#: 28 Filed: 03/13/19 Entered: 03/13/19 15:00:52 Page 2 of 6

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.

          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                 Included            Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                 Included            Not included
  2

 Part 2: Plan Payments and Length of Plan
  2.1    The debtor(s) will make regular payments to the trustee as follows:

  Original plan: The debtor(s) will pay nothing in February 2019 to Trustee. The debtor will pay $2500 per month to the trustee for each
  successive month during the term of the plan. The plan length is 60 months.

         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
         period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
         specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
         plan.

  2.2    Payments shall be made from future income in the following manner:

            Direct pay of entire plan payment per month.

  2.3    Income tax refunds.

            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

  2.4 Additional payments.

            None.

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.

             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

           Creditor and last 4 digits of                                  Monthly
                                           Collateral                                                     To be paid
           account number                                                 payment amount
           John Gibson Auto                2014 Chevrolet                 200                                Preconfirmation
                                                                                                             Postconfirmation
           Ally Financial                  2013 Hyundai Elantra           100                                Preconfirmation
                                                                                                             Postconfirmation
           Independent Bank                2007 Cadillac ESV              100                                Preconfirmation
                                                                                                             Postconfirmation
           Mission Financial               Various trailers               200                                Preconfirmation
                                                                                                             Postconfirmation
           Nelson’s Auto                   2018 Freightliner              500                                Preconfirmation
                                                                                                             Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None.

  3.3    Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

           Claims listed in this subsection consist of debts that were:


Arkansas Plan Form ‐ 8/18                                                                                                          Page 2 
             3:19-bk-10481 Doc#: 28 Filed: 03/13/19 Entered: 03/13/19 15:00:52 Page 3 of 6

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

         The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
         at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
         control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

            Creditor     and
                                                                                    Debt/
            last 4 digits of                                        Purchase                        Value of        Interest       Monthly
                                    Collateral                                      estimated
            account                                                 date                            collateral      rate           payment
                                                                                    claim
            number
            John Gibson             2014 Chevrolet                 2/2017           18983.68        20000           6.0            367

            Ally Financial          2013 Hyundai Elantra            4/2018          11981.33        7500            6.0            235

            Mission                 Multiple trailers               9/2018          25646.91        25000           6.0            503
            Financial
            Conn                    Washer/dryer                    8/31/2017       533.01          400             6.0            15
            Appliances
            Nelson’s Auto           2014 Freightliner              12/2018          32000           25000           6.0            628

            Check    into           2001 Volvo                                      2300            7500             0.0           39
            Cash
            Titlemax   of           2006 GMC 2500                                   2300            2500            0.0            39
            Tennessee
  3.4    Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
         modification of undersecured claims.

        The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
         governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
         out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
         the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
         any contrary amount listed below.

         Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
         below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
         the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
         as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
         allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.

         The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
         interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
         law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
         creditor.


            Creditor and last 4                                        Debt/                                                        Estimated
                                                        Purchase                        Value of        Interest      Monthly
            digits of account         Collateral                       estimated                                                    unsecured
                                                        date                            collateral      rate          payment
            number                                                     claim                                                        amount
            Department         of     Debtor’s          12/2015        24490.7          17362.96        6.0           340           7127.74
            Finance                   exempt
                                      assets
  3.5    Surrender of collateral.

             The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
         U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a)
         be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any allowed
         unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered by the
         court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the proceeds will be remitted
         to the trustee.

Arkansas Plan Form ‐ 8/18                                                                                                                Page 3 
            3:19-bk-10481 Doc#: 28 Filed: 03/13/19 Entered: 03/13/19 15:00:52 Page 4 of 6



            Creditor and last 4 digits of account number                     Collateral to be surrendered
           Freedom Truck Financial                                           2010      Freightliner,        2014          Freightliner       vin
                                                                             3AKJGLD55ESFW1744,             2014          Freightliner       VIN
                                                                             1FUJGLD54ELFW1729
           Dakota Financial                                                  2012 Freightliner


  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1   General.

        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.

  4.2   Trustee’s fees.

        The trustee’s fees are governed by statute and may change during the course of the case.

  4.3   Attorney’s fees.

        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:

              Amount paid to attorney prior to filing:    $690

              Amount to be paid by the trustee:           $3810

              Total fee requested:                        $4500

        Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
        paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
        disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1500 and 25 %, respectively.

  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.


        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.

           Creditor                                  Nature of claim (if taxes, specify type and years)             Estimated claim amount
           US Treasury                               2012 federal income taxes                                      5496


  4.5   Domestic support obligations.

        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6).

           Name and address of holder                    Paid to                                       Name of debtor obligated
           Latoya Jackson                                  Holder                                      Jamie A. Trotter
           1403 Village Dr                                 Governmental unit, below
           West Memphis, AR 72303
           Erica Jones                                     Holder                                      Jamie A. Trotter
           700 S Avalon #22                                Governmental unit, below
           West Memphis, AR 72303

Arkansas Plan Form ‐ 8/18                                                                                                                 Page 4 
           3:19-bk-10481 Doc#: 28 Filed: 03/13/19 Entered: 03/13/19 15:00:52 Page 5 of 6

          Marquita Selvey                               Holder                                   Jamie A. Trotter
                                                        Governmental unit, below
          Jessica Cannon                                Holder                                   Jamie A. Trotter
                                                        Governmental unit, below

        The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

          Name and address of the                     Holder of the
                                                                                                 Name of debtor obligated
          governmental unit                           domestic support obligation
          OCSE                                        Latoya Jackson, Erica Jones,               Jamie Trotter
                                                      Marquita Selvey
          Tennessee Child Support                     Jessica Cannon                             Jamie Trotter


        Continuing domestic support obligation payment.

           The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.

           The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.

        Domestic support obligation arrearage payment.

           The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.

            Name and address of creditor                                                 Total estimated            Monthly arrearage
                                                                                         arrearage amount           payment




 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________

           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims..

  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

           None.

  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.

           None.

 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.

Arkansas Plan Form ‐ 8/18                                                                                                          Page 5 
           3:19-bk-10481 Doc#: 28 Filed: 03/13/19 Entered: 03/13/19 15:00:52 Page 6 of 6

                                 Description of                                          Number of                         Monthly
                                                        Payment to      Payment                           Arrearage
          Creditor               contract or                                             remaining                         arrearage
                                                        be paid by      amount                            amount
                                 property                                                payments                          payment
          Laughter Realty        Rent for office           Debtor(s)    400              indefinite       0                0
                                 space                     Trustee

            Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon
        confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.


          Creditor and last 4 digits of account number                     Description of contract or property

          Dakota Financial                                                 Lease for 2012 Freightliner
          Progressive Leasing                                              Lease for truck rims

  6.2   Sale of assets.

           None.

  6.3   Claims not to be paid by the trustee.

           The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home
        mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from
        property that is not property of the estate.

                                                                                  Description of property/nature of
          Creditor                              Payment to be paid by
                                                                                  obligation
          Santander            Consumer            Debtor(s)                      Monthly payment of $815.04
                                                   Co-Debtor
          USA
  6.4   Postpetition claims.

           None.


 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:

           entry of discharge.

 Part 8: Nonstandard Plan Provisions
           None.

 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.

                   /s/ Sara Rogers                                                   March 13, 2019
                   _____________________________________                      Date_______________
                   Sara Rogers #2003175
                   P.O. Box 5545
                   West Memphis, AR 72303
                   (870) 732-8787
                   sararogers@sararogerslawfirm.com

Arkansas Plan Form ‐ 8/18                                                                                                         Page 6 
